Citation Nr: 1212748	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-25 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from April 1972 to October 1977, during the Vietnam Era and peacetime. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a December 2005 rating decision of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO), which granted service connection for spondylolisthesis and degenerative arthritis of the lumbar spine and right and left hip and sacroiliac joint degenerative joint disease (DJD), and assigned a 20 percent disability rating (for the lumbar spine) and 10 percent disability ratings (for the right and left hip).  The appellant disagreed with the disability ratings that were assigned and he subsequently perfected an appeal. 

In a May 2009 rating decision, the RO granted an increased rating of 40 percent for the appellant's service-connected spondylolisthesis and degenerative arthritis of the lumbar spine, effective March 11, 2009.  It also granted an increased rating of 20 percent for the service member's service-connected right and left hip disabilities and sacroiliac joint DJD, effective March 11, 2009.  Although the RO granted an increased rating for each disability, such disability ratings were less than the maximum available rating for each disability; thus, the issues of entitlement to increased ratings for spondylolisthesis and degenerative arthritis of the lumbar spine and right and left hip and sacroiliac joint DJD remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Hence, the issues that were originally addressed by the Board were as follows:

1.  Entitlement to an increased initial rating in excess of 20 percent disabling for service-connected spondylolisthesis and degenerative arthritis of the lumbar spine, prior to March 11, 2009. 

2.  Entitlement to an increased rating in excess of 40 percent disabling for service-connected spondylolisthesis and degenerative arthritis of the lumbar spine, beginning March 11, 2009. 

3.  Entitlement to a separate rating for right leg sciatica as a neurological component of the service-connected spondylolisthesis and degenerative arthritis of the lumbar spine disability. 

4.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected right hip and sacroiliac joint degenerative joint disease (DJD), prior to March 11, 2009. 

5.  Entitlement to an increased rating in excess of 20 percent disabling for service-connected right hip and sacroiliac joint DJD, beginning March 11, 2009. 

6.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected left hip and sacroiliac joint DJD, prior to March 11, 2009. 

7.  Entitlement to an increased rating in excess of 20 percent disabling for service-connected left hip and sacroiliac joint DJD, beginning March 11, 2009. 

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

Following that hearing, the Board issued a Decision/Remand in July 2010.  The Board granted a separate disability rating for right leg sciatica, and then granted an increased rating for disabilities of the right and left hips prior to March 11, 2009.  The remaining four issues on appeal were denied.  

Additionally, in the July 2010 Decision/Remand the Board noted that during the pendency of the appeal that the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that an appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board found that the appellant had submitted evidence regarding unemployability in a March 2009 Compensation and Pension (C&P) Spine and Bilateral Hips Examination Report (which indicated that the appellant's lumbar spine and bilateral hip disabilities effected his occupation as an office furniture salesman through an "inability to stand or sit for prolonged periods," "walk more than for 5 minutes," and "the inability to lift more than 10 pounds"), and as such, TDIU was part of the claim for benefits before the Board.  As such, the Board listed this issue on the front page of the July 2010 Decision/Remand as an issue before the Board.  

The issue of entitlement to a TDIU was then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that remand was to obtain additional information needed in adjudicating the issue.  The claim has since been returned to the Board for review.  

Unfortunately, the appeal is once again REMANDED to AMC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the appellant has come before the VA asking that a total disability based on individual unemployability due to his service-connected disabilities be assigned.  In conjunction with his claim, the Board remanded the issue to the AMC so that the appellant could be evaluated and a medical determination made as to whether he was capable of employment.  Said examination was accomplished in December 2010.  Upon completion of the examination, the examiner wrote the following: 

Usual Occupation:  Office furniture store worker/sales
Veteran is currently employed.
Current Occupation:  Sales.
Employment Type:  Fulltime.
Current Employment Duration:  5 to 10 years.
Time lost from work during past 12-month period:  0

Summary of problems, diagnoses and functional effects.

....

	. . . His pain causes fatigability and weakness. . . . Are there effects of the problem on usual daily activities?  No the veteran's pain in the hips adds to his need of the crutches and contributes to fatigability and weakness.

The examiner did not comment on the examiner's opinion of May 2009 that stated that the appellant's disabilities of the lumbar segment of the spine and the hips effective his occupation as an office furniture salesman.  It is also noted that the examiner did not comment on the appellant's assertions that he was only working, despite the pain and restrictions caused by his service-connected disabilities, because he did not want to become homeless again.  The examiner also did not provide comments concerning the appellant's assertions that his VA physician had "told him" that he should not be working because of his service-connected disabilities.  

Here, the Board is unclear as to whether the appellant's service-connected disabilities merely have an effect or interfere with the tasks that the appellant performs while he is at work, or whether the appellant's service-connected disabilities (and the restrictions produced by those conditions) truly prevent him from being gainfully employed without reasonable accommodations by his employer. 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results are inadequate and do not truly provide enough information as to make a determination whether the appellant should be classified as unemployable due to his service-connected disorders.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Specifically, upon review of the information given by the most recent VA medical examiner, the Board still does not know, either positively or negatively, whether all of the appellant's service-connected disabilities prevent or prohibit him from maintaining gainful employment.  Hence, the claim must be returned to the AMC so that additional clarification may be obtained. 

Additionally, the Board notes that the supplemental statement of the case that was provided to the appellant in November 2011 indirectly references the Veterans Claims Assistance Act of 2000.  However, the document does not specifically notify the appellant of the particular evidence he must provide in order to prevail with his request for TDIU benefits.  It is further noted that the document does not explain in detail why the appellant was not afforded an extraschedular evaluation.  That is, the AMC failed to inform the appellant as to why his case was not exceptional or unusual such as to render impractical the application of the regular schedular standards and why it would not forward his claim to the Director, Compensation and Pension Service.  It further did not notify the appellant, in accordance with the VCAA, what evidence he could submit that would substantiate his claim that his case was exceptional or unusual.  Moreover, the appellant was not informed that the evidence must show: 

that your service-connected disability or disabilities are sufficient, without regard to other factors, to prevent you from performing the mental and/or physical tasks required to get or keep substantially gainful employment 

AND 

generally, you meet certain disability percentage requirements as specified in 38 Code of Federal Regulations 4.16 (i.e. one disability ratable at 60 percent or more, OR more than one disability with one disability ratable at 40 percent or more and a combined rating of 70 percent or more). 

In order to support your claim for an extra-schedular evaluation based on exceptional circumstances, the evidence must show: 

that your service-connected disability or disabilities present such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards is impractical.  

Accordingly, the Board finds that VA has not satisfied its duty under the VCAA to notify and assist the appellant with regards to his TDIU claim.  Because of the change in the law brought about by the VCAA, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the VCAA.  In addition, because the RO has not yet considered whether any additional notification or development action is required under the VCAA, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issue on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting TDIU claims (to include the granting of a TDIU claim pursuant to 38 C.F.R. § 4.16(b) (2011) (extraschedular evaluation)).  

More specifically, the AMC must specifically issue a letter to the appellant that provides in detail what he must do in order to prevail on his claim for a TDIU.  Additionally, the RO must inform him that a total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b) (2011), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011.

Copies of all correspondence should be included in the claims folder for future review.  

2.  The AMC/RO should contact the appellant and ask that he provide medical records or identify all sources of medical treatment, to include VA treatment, received since March 2010 for all of his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Of particular interest are copies of any medical reports or statements of the appellant's VA primary medical care provider, Marc Schillios of the VA Medical Center in Spokane, Washington.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The AMC/RO should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

4.  After the above development has been accomplished, the RO/AMC should schedule the appellant for appropriate examination(s) by (a) VA physician(s) to provide an assessment as to the effect of his service-connected disabilities on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found. 

The examiner should render an opinion as to whether the appellant's service-connected disabilities prevent the appellant from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the appellant from being gainfully employed.  The examiner should further provide comments on whether the appellant's limitation of motion, along with the pain produced by his disabilities, and the use of crutches for ambulation, effect the appellant's ability to be gainfully employed.   

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease interfere with the appellant's ability to be gainfully employed, versus marginally employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions concerning his ability, or lack thereof, to have gainful, vice marginal, employment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's service-connected disabilities do not prevent him from working, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


